40 A.3d 784 (2012)
304 Conn. 915
STATE of Connecticut
v.
Luis RODRIGUEZ.
SC 18945
Supreme Court of Connecticut.
Decided April 4, 2012.
Elizabeth M. Inkster, senior assistant public defender, and Kelly M. Berwick, assigned counsel, in support of the petition.
Leon F. Dalbec, Jr., senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 133 Conn.App. 721, 36 A.3d 724, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court acted within its discretion in permitting testimony from the attorney for the victim of the defendant's assault?"